UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1648



ANDREW KARIM ABDESLEM,

                                              Plaintiff - Appellant,

          versus


DALIA LUTTWAK; EDWARD LUTTWAK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-4108-PJM)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Karim Abdeslem, Appellant Pro Se.      Harold Krauthamer,
KRAUTHAMER & STAHL, Chevy Chase, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Karim Abdeslem appeals the district court’s dismissal

of his civil complaint charging the defendants with federal crimes.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Abdeslem v. Luttwak, No. CA-97-4108-PJM (D.

Md. Apr.10, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2